DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Schenfisch on 21 April 2022.
The claims have been amended as follows:

1.	(currently amended) A system, comprising:
	a build platform of a three-dimensional (3D) printer;
a heating plate of the 3D printer to preheat a building material from below the build material, wherein the heating plate is located adjacent to the build platform;
a heater-spreader carriage of the 3D printer including a radiative heat source; 
a ribbon carriage of the 3D printer; and
a controller, wherein the controller is to cause:
	the ribbon carriage to deposit the build material on the heating plate in a substantially uniform manner;
the heater-spreader carriage to move over the heating plate such that the radiative heat source is to preheat the build material on the heating plate from above the build material to a predetermined temperature; and
the heater-spreader carriage is to move the build material from the heating plate to the build platform in response to the build material reaching the predetermined temperature.

2.	(canceled)
8.	(currently amended) A three-dimensional (3D) printer, comprising: 
	a build platform;
	a heating plate including:
		a plate to receive a substantially uniform deposit of build material from a ribbon carriage of the 3D printer; and
		a resistive heater to preheat the substantially uniform deposit of build material by conduction, wherein the substantially uniform deposit of build material is preheated by the resistive heater from below the build material; 
a heater-spreader carriage including a radiative heat source; 
a ribbon carriage; and
a controller, wherein the controller is to cause:
	the ribbon carriage to deposit the build material on the heating plate in a substantially uniform manner;
the heater-spreader carriage to move over the heating plate such that the radiative heat source is to preheat the build material on the heating plate from above the build material to a predetermined temperature; and
the heater-spreader carriage to move the build material from the heating plate to the build platform in response to the build material reaching the predetermined temperature.

9.	(currently amended) The 3D printer of claim 8, wherein the build material from the ribbon carriage of the 3D printer is received by the heating plate at a first temperature.

11-15.	(canceled)


************
The changes to claims 1, 2, 8, and 9 match those made in the Applicant’s reply of 28 March 2022. Specifically, the subject matter of claim 2 was incorporated into claims 1 and 8. In addition, claims 11-15 have been canceled to expedite prosecution.

Allowable Subject Matter
Claims 1, 3-6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of claims 1 and 8 requires a heater-spreader carriage including a radiative heat source, wherein a controller is to cause the heater-spreader carriage to move over a heating plate such that the radiative heat source is to preheat build material, and wherein the controller is to cause the heater-spreader carriage to move the build material from the heating plate to a build platform. Each of claims 1 and 8 also requires a ribbon carriage, wherein the controller is to cause the ribbon carriage to deposit the build material on the heating plate in a substantially uniform manner. In other words, claims 1 and 8 require two carriages: one for depositing build material on a heating plate; and one for preheating the build material and moving the build material to a build platform.
The combination of U.S. Patent Application Publication No. 2016/0228949 (“Schwarze”), U.S. Patent Application Publication No. 2017/0021418 (“Ng”), and World Patent Application Publication No. WO 2018/189701 (“Ferrario”) does not disclose such an arrangement. In the combination, a single carriage (the powder application device 14 of Schwarze) is used for depositing, preheating, and spreading, and there is nothing in the prior art to suggest using separate carriages for: 1) depositing; and 2) preheating and spreading. Notably, it is much more common in the prior art to utilize large powder reservoirs adjacent to the build platform in which powder can be stored and preheated. See Figure 1 of Ng and Figure 1 of Ferrario, for example. In these arrangements, the powder would not be deposited into the reservoirs by a ribbon carriage. A ribbon carriage is meant to deposit a uniform line of powder. Another common arrangement in the art is for a spreading device to have its own reservoirs (see Figures 3A-C of Schwarze, for example), with such reservoirs being replenished by larger stationary reservoirs. Again, in such an arrangement, there would be no need for a separate ribbon carriage.
Claims 3-6, 9, and 10 are allowed based on their dependency from claim 1 or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744      
                                                                                                                                                                                                  /NIKI BAKHTIARI/Primary Examiner, Art Unit 1726